                                            Case 3:20-cv-02569-MMC Document 58 Filed 01/04/21 Page 1 of 5




                                  1

                                  2                               IN THE UNITED STATES DISTRICT COURT

                                  3                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  4

                                  5      PETER JOHNSON, individually and on             Case No. 20-cv-02569-MMC
                                         behalf of all others similarly situated,
                                  6
                                                          Plaintiff,                    ORDER DENYING PLAINTIFF'S
                                  7                                                     MOTION FOR PERMISSION TO SEEK
                                                    v.                                  INTERLOCUTORY REVIEW
                                  8
                                         MAKER ECOSYSTEM GROWTH
                                  9      HOLDINGS, INC., et al.,
                                  10                      Defendants.

                                  11

                                  12           Before the Court is plaintiff Peter Johnson’s (“Johnson”) “Motion for Permission to
Northern District of California
 United States District Court




                                  13   Seek Interlocutory Review” (“Certification Motion”), filed November 13, 2020. Defendants

                                  14   Maker Ecosystem Growth Holdings, Inc. and Maker Ecosystem Growth Foundation

                                  15   (collectively, “Maker Defendants”) have filed opposition, to which Johnson has replied.

                                  16   Having considered the papers filed in support of and in opposition to the motion, the

                                  17   Court rules as follows.1

                                  18                                          BACKGROUND

                                  19   A.      Johnson’s Claims

                                  20           By the instant action, Johnson alleges the Maker Defendants, who manage a

                                  21   “cryptocurrency platform” (see First Am. Compl. (“FAC”) ¶ 9), “represent[ed]” to investors

                                  22   that their platform “has certain measures in place to prevent significant investor loss” (see

                                  23   id. ¶ 1), and, despite such representations, he and other investors “lost 100% of the

                                  24   collateral they invested with [the Maker Defendants]” due to a “vulnerability” in their

                                  25   platform (see id. ¶¶ 1, 3).

                                  26           Based thereon, Johnson asserts, on behalf of himself and a putative class, three

                                  27
                                               1
                                  28               By order filed December 10, 2020, the Court took the matter under submission.
                                            Case 3:20-cv-02569-MMC Document 58 Filed 01/04/21 Page 2 of 5




                                  1    Claims for Relief, titled, “Negligence,” “Intentional Misrepresentation,” and “Negligent

                                  2    Misrepresentation.”

                                  3    B.      Maker Defendants’ Motion to Compel Arbitration

                                  4            On July 15, 2020, the Maker Defendants filed a Motion to Compel Arbitration of

                                  5    Johnson’s claims, relying on the Terms of Service that Johnson accepted when, in 2018,

                                  6    he “signed up” for the Maker Defendants’ cryptocurrency platform (“2018 Terms of

                                  7    Service”). (See Pl.’s Opp. to Mot. to Compel Arbitration at 3:20-23.) Under the 2018

                                  8    Terms of Service, Johnson agreed to arbitrate “any dispute arising under [said]

                                  9    Agreement . . . in accordance with the American Arbitration Association’s [(“AAA”)] rules

                                  10   for arbitration of consumer-related disputes.” (See Decl. of Steven Becker, filed July 15,

                                  11   2020, Ex. A at 9-10.) In opposing the motion, Johnson argued that the claims he alleges

                                  12   in the instant action were not covered by the 2018 Terms of Service.
Northern District of California
 United States District Court




                                  13           By order filed September 25, 2020 (“Arbitration Order”), the Court granted the

                                  14   Maker Defendants’ motion and stayed the instant action, finding the parties, pursuant to

                                  15   the 2018 Terms of Service and the AAA rules incorporated by reference therein, agreed

                                  16   to delegate to the arbitrator the issue of arbitrability. (See Decl. of Peter B. Morrison, filed

                                  17   July 15, 2020, Ex. A at 17 (providing, “[t]he arbitrator shall have the power to rule on . . .

                                  18   any objections . . . to the arbitrability of any claim”).)

                                  19                                         LEGAL STANDARD

                                  20           A district court may certify for interlocutory appeal an order where (1) “such order

                                  21   involves a controlling question of law,” (2) “there is substantial ground for difference of

                                  22   opinion” as to such question of law, and (3) “an immediate appeal from the order may

                                  23   materially advance the ultimate termination of the litigation.” See 28 U.S.C. § 1292(b).

                                  24   The party seeking certification bears the burden of demonstrating all three requirements

                                  25   are met. See Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010).

                                  26                                             DISCUSSION

                                  27           By the instant motion, Johnson seeks an order certifying the Arbitration Order for

                                  28   interlocutory appeal. In particular, Johnson seeks certification of two questions, which
                                                                                        2
                                            Case 3:20-cv-02569-MMC Document 58 Filed 01/04/21 Page 3 of 5




                                  1    the Court addresses in turn.

                                  2    A.      2019 Terms of Service

                                  3            Johnson argues the Court should certify the question of “whether it was error

                                  4    to . . . decide the Arbitration Order without requiring production and review of the 2019

                                  5    Terms” (“2019 Terms of Service”) (see Certification Mot. at 1:19-2:1), which terms of

                                  6    service, Johnson contends, were created “in connection with the Maker Defendants’ new

                                  7    [cryptocurrency platform]” that Johnson signed up for in 2019 (see id. at 2:18-3:2; see

                                  8    also Opp. to Mot. to Compel Arbitration at 8:18-9:5). Specifically, Johnson argues, the

                                  9    2019 Terms of Service, rather than the 2018 Terms of Service, “control the product and

                                  10   conduct at issue in the lawsuit.” (See Certification Mot. at 5:15-17.)2

                                  11           As the Maker Defendants point out, the above-referenced question is not a

                                  12   “question of law.” See 28 U.S.C. § 1292(b). Rather, the proposed question “only
Northern District of California
 United States District Court




                                  13   concerns which facts the Court considered” in resolving the Maker Defendants’ Motion to

                                  14   Compel Arbitration (see Opp. to Certification Mot. at 4:19-20); whether the Court

                                  15   considered the appropriate facts is not, however, a “question of law,” let alone one “as to

                                  16   which there is substantial ground for difference of opinion,” see 28 U.S.C. § 1292(b); see

                                  17   also McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004) (holding,

                                  18   “[t]he term ‘question of law’ does not mean the application of settled law to fact” (internal

                                  19   citation omitted)); Couch, 611 F.3d at 633 (holding, “[t]hat settled law might be applied

                                  20   differently does not establish a substantial ground for difference of opinion”).

                                  21           Accordingly, as to the first question, the Court finds Johnson has failed to show

                                  22   certification is appropriate.

                                  23

                                  24           2
                                                To the extent Johnson may be contending the Maker Defendants cannot enforce
                                  25   the 2018 Terms of Service because, according to Johnson, they were not parties to that
                                       agreement, the Court does not consider such argument herein, as Johnson failed to raise
                                  26   it in opposition to the Maker Defendants’ motion and has provided no explanation for why
                                       he failed to do so. See Abram v. C.R. England, Inc., No. CV-20-764-MWF (MRWX),
                                  27   2020 WL 5077373, at *4 (C.D. Cal. June 23, 2020) (finding plaintiff waived issue she
                                       sought to certify for appeal where plaintiff failed to raise issue earlier and “[did] not
                                  28   provide[] any reason for her failure to raise it earlier”).

                                                                                     3
                                            Case 3:20-cv-02569-MMC Document 58 Filed 01/04/21 Page 4 of 5




                                  1    B.      Sophistication of Parties

                                  2            Johnson argues the Court also should certify the question of “whether it was

                                  3    error to . . . determine that [he] was sophisticated based solely on his cryptocurrency and

                                  4    technical knowledge.” (See Certification Mot. at 1:19-2:1.) In that regard, Johnson points

                                  5    out that “a split in the Ninth Circuit district courts . . . has developed around whether and

                                  6    to what extent a ‘sophisticated party’ should be bound from the outset of a dispute to

                                  7    arbitration by mere acknowledgement of an arbitration clause” (see id. at 2:2-5), i.e.,

                                  8    “whether incorporating the AAA Rules by reference[] applies to unsophisticated parties”

                                  9    (see id. at 6:17-7:2 (internal quotation and citation omitted)), and contends “th[e] Court

                                  10   concluded that [he] is ‘not unsophisticated’ because of his technical knowledge of the

                                  11   underlying Maker Defendants’ products and protocols” (see id. at 7:5-9 (internal citation

                                  12   omitted)).
Northern District of California
 United States District Court




                                  13           This question, however, much like the first, is a question of fact, not a question of

                                  14   law, and, consequently, is not appropriate for certification.

                                  15           Moreover, Johnson is not correct in stating the Court concluded he was

                                  16   sophisticated solely “because of” his knowledge of cryptocurrency. (See Certification

                                  17   Mot. at 7:5-9; see also Reply in Supp. of Certification Mot. at 4:8-12 (contending the

                                  18   Court “focused its ‘sophistication’ analysis on whether Mr. Johnson understood the

                                  19   product at issue, not whether he had sufficient business or legal acumen to understand

                                  20   the significance of a AAA arbitration provision”).) Rather, the Court considered such

                                  21   knowledge, as well as other undisputed facts, as indicating a level of general learning

                                  22   and experience inconsistent with Johnson’s characterization of himself as

                                  23   “unsophisticated.” (See Arbitration Order at 2:18 & n.4.)

                                  24           Lastly, to the extent Johnson seeks to raise on interlocutory appeal the legal

                                  25   question for which Johnson contends “there is now a split in the Ninth Circuit District

                                  26   Courts,” specifically, “whether incorporating the AAA Rules by reference[] applies to

                                  27   unsophisticated parties” (see Certification Mot. at 6:17-7:2 (internal quotation and citation

                                  28   omitted)), his reliance thereon is unavailing. In particular, any such question is not, in this
                                                                                      4
                                          Case 3:20-cv-02569-MMC Document 58 Filed 01/04/21 Page 5 of 5




                                  1    instance, “controlling,” i.e., one for which “resolution [thereof] on appeal could materially

                                  2    affect the outcome of litigation in the district court,” see In re Cement Antitrust Litig., 673

                                  3    F.2d 1020, 1026 (9th Cir. 1981), as the Court did not find the need to resolve the issue in

                                  4    the Arbitration Order. Rather, the Court implicitly assumed, for purposes of the Motion to

                                  5    Compel, that Johnson’s level of sophistication was relevant to its determination as to

                                  6    whether the incorporated arbitration clause was enforceable.

                                  7           Accordingly, as to the second question, the Court finds Johnson has failed to show

                                  8    certification is appropriate.3

                                  9                                            CONCLUSION

                                  10          For the reasons stated above, the Motion for Permission to Seek Interlocutory

                                  11   Review is hereby DENIED.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: January 4, 2021
                                                                                                 MAXINE M. CHESNEY
                                  16                                                             United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              3
                                               In light of the Court’s findings set forth herein, the Court does not address the
                                       Maker Defendants’ additional argument that the instant motion should be denied as
                                  28   untimely.

                                                                                      5
